Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 11-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  Specifically, the claimed invention is directed to functional descriptive material: computer programs representing computer listings per se.
The claimed “computer system” can be interpreted to be a computer program, per se.  Computer programs claimed as computer listings per se, i.e., the descriptions or expressions of the programs, are not physical “things.” They are neither computer components nor statutory processes, as they are not “acts” being performed. Such claimed computer programs do not define any structural and functional interrelationships between the computer program and other claimed elements of a computer which permit the computer program’s functionality to be realized. In contrast, a claimed non-transitory computer-readable storage medium storing a computer program is a computer element which defines structural and functional interrelationships between the computer program and the rest of the computer which permit the computer program’s functionality to be realized, and is thus statutory. See Lowry, 32 F.3d at 1583-84, 32 USPQ2d at 1035. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites the limitation "the computer control system" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 11-15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Havener et al. US 2003/0018399 (“Havener”) in view of Zheng et al. US 2016/0320770 (“Zheng”).

1.	A method of coordinating operational zones of common process variables in a production process, the method comprising:

determining an operational zone for each common process variable between high and low operational zone limits for each common process variable (e.g., [0098]-[0102], [0174], [0224]-[0229]);
determining a reference target for each common process variable (e.g., [0298]-[0302]);
devising a cost function as a weighted sum of a deviation variance of each common process variable from its reference target (e.g., [0193]-[0197], [0238]-[0241], [0319]-[0321]);
combining the operational zone and a response model of the common process variables as a set of combined constraints of the common process variables (e.g., [0130]-[0131], [0325]-[0331]);
performing a constrained optimization on the devised cost function subject to the set of combined constraints to determine optimized results for the common process variables (e.g., [0193]-[0197], [0239]-[0246], [0320]-[0325]); and
setting the optimized results as new target settings for a multivariable feedback controller that controls the production process (e.g., [0313]-[0316]).  

7.	The method of claim 1, wherein determining the reference target for each common process variable includes:
setting the reference target for each common process variable in a set target category to the target setting thereof;
setting the reference target for each common process variable in a near high category to the high operational zone limit which is the high limit less the tolerance amount thereof (e.g., [0298]-[0302]);
setting the reference target for each common process variable in a near low category to the low operational zone limit which is the low limit plus the tolerance amount thereof; and
setting the reference target for each common process variable in a within range category to a current steady state value thereof (e.g., [0141]-[0146], [0236]-[0240], [0332]).
	
Havener does not disclose categorizing preferences of each common process variable with respect to a) a target if the common process variable has a target setting, or b) one or more preferences if the common process variables does not have a target setting, as recited in claim 1.
Havener also does not disclose the features of claims 3-6.
Zheng discloses categorizing preferences of each common process variable with respect to a) a target if the common process variable has a target setting, or b) one or more preferences if the common process variables does not have a target setting (e.g., [0023]-[0025], [0037]-[0040], [0047]-[0048]).
Zhen (in combination with Havener) further discloses: 
3.	The method of claim 1, wherein a preference of set target category is provided for categorizing each of the common process variables with the target setting (e.g., [0023]-[0025], [0037]-[0040], [0047]-[0048]).  
4.	The method of claim 1, wherein preferences of categories for categorizing each of the common process variables not having the target setting includes:
Page 21 of 2726157802.1Atty Docket ABBI-3277/P19115USO1a preference of near high category for the common process variables to be maintained closely to the high operational zone limit which is a tolerance amount below a high limit;
a preference of near low limit category for the common process variables to be maintained closely to the low operational zone limit which is a tolerance amount above a low limit; and
a preference of within range category for the common process variables to be kept at any level between high and low operational zone limits (e.g., [0032]-[0035], [0047], [0049]-[0053]).
5.	The method of claim 4, wherein the tolerance can be specified manually or calculated dynamically from the short-term variability of the difference between a current measurement and a long-term trend of each common process variable (e.g., [0046], [0049], [0057]-[0061]).  

It would have been obvious to one having ordinary skill in the art at the time the invention was filed to combine the optimization process as taught by Havener with the categorization of preferences as taught by Zhen in order to maximize the economic goals of the process by effectively utilizing the operational zones of the variable.

Claims 11-15 and 20 recite features analogous to those recited in claims 1-7 above, and are thus rejected under the same rationale.

Allowable Subject Matter
Claims 8-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 16-19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN A JARRETT whose telephone number is (571)272-3742.  The examiner can normally be reached on M-F 9:00-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on 571-272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RYAN A JARRETT/Primary Examiner, Art Unit 2116                                                                                                                                                                                                        
08/11/21